     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.916 Page 1 of 30



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     IVAN GOODLOW,                                      Case No.: 3:18-cv-0709-CAB-MDD
       CDCR #AX-3970,
12
                                         Plaintiff,       ORDER: (1) GRANTING
13                                                        DEFENDANTS’ MOTION FOR
                                                          SUMMARY JUDGMENT FOR
14
                                                          FAILURE TO EXHAUST
15                                                        PURSUANT TO 42 U.S.C. § 1997e(a)
                           vs.                            [ECF No. 69];
16
17                                                        (2) DENYING PLAINTIFF’S
                                                          MOTION FOR SUMMARY
18
       CAMACHO, et al.,                                   JUDGMENT AS MOOT [ECF No.
19                                                        73]; AND
                                      Defendants.
20
                                                          (3) DISMISSING UNSERVED
21                                                        DEFENDANTS PURSUANT TO FED.
                                                          R. CIV. P. 4(m)
22
23
24          On April 9, 2018, Plaintiff Ivan Francis Goodlow, Jr. (“Plaintiff” or “Goodlow”),
25    currently incarcerated at Kern Valley State Prison and proceeding pro se, filed a civil
26    action pursuant to 42 U.S.C. § 1983. On October 10, 2018, the Court granted Plaintiff’s
27    application to proceed in forma pauperis, screened his Complaint pursuant to 28 U.S.C.
28    ///
                                                      1
                                                                              3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.917 Page 2 of 30



 1    § (e)(2) and § 1915A, and directed U.S. Marshal service pursuant to 28 U.S.C. § 1915(d)
 2    and Fed. R. Civ. P. 4(c)(3) as to the named defendants. See ECF No. 8.1
 3          On May 4, 2020, Defendants Camacho, Marin, Salas and Sigala (“Defendants”)2
 4    filed a Motion for Summary Judgment. (ECF No. 69). On May 6, 2020, the Court
 5    notified Plaintiff of the requirements for opposing summary judgment pursuant to Rand
 6    v. Rowland, 154 F.3d 952 (9th Cir. 1998) (en banc), and Albino v. Baca, 747 F.3d 1162
 7    (9th Cir. 2014) (en banc). (ECF No. 71). On May 18, 2020, Goodlow filed an Opposition
 8    to Defendants’ Motion (ECF No. 72) and a “Continuance of Opposition” on May 18,
 9    2018. (ECF No. 77.) Defendants filed a Reply on June 22, 2020. (ECF No. 85.)
10    Meanwhile, on May 19, 2020, Goodlow filed his own Motion for Summary Judgment
11    (ECF No. 73) and Defendants filed an Opposition to Plaintiff’s Motion on June 11, 2020.
12    (ECF No. 82.)
13    I.    PROCEDURAL BACKGROUND
14          On April 9, 2018, Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983,
15    alleging eleven individuals,3 including correctional officers and other staff at R.J.
16    Donovan Correctional Facility (RJD), violated his civil rights by: (1) using excessive
17    force against him, in violation of his Eight Amendment rights, (2) retaliating against him,
18
19
20    1
        Page numbers for all documents filed in the Court’s Case Management/Electronic Case
21    File (“CM/ECF”) will refer to the pagination generated by CM/ECF as indicated on the
      top right-hand corner of each chronologically-numbered docket entry.
22
23    2
       In this Order, “Defendants” refers collectively to the four defendants who are the
      subjects of the instant Motion for Summary Judgment—Camacho, Salas, Sigala and
24    Marin—and not other unserved or previously dismissed defendants, unless otherwise
25    noted.
26    3
       In his Complaint, Goodlow named the following eleven defendants: Camacho, Salas,
27    Sagalas, Gonzalez, Kelly, Marin, Keener, Goyal, Hernandez, Self, and Smith. (See
      Compl., ECF No. 1 at 2–4.) Ultimately, Plaintiff was only able to serve Camacho, Salas,
28    Sigalas, Marin, Keener, Self and Smith. (See ECF Nos. 24–34.)
                                                    2
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.918 Page 3 of 30



 1    in violation of his First Amendment rights, (3) depriving him of a meal in violation his
 2    Eighth Amendment rights and (4) filing a false disciplinary report, in violation of his
 3    rights under the Eighth, Ninth and Fourteenth Amendment. (See Compl., ECF No. 1 at 5–
 4    13.)
 5           On February 14, 2019, Defendants Camacho, Keener, Marin, Salas, Self, Sigala4
 6    and Smith (the seven defendants who had been served) filed a Motion to Dismiss the
 7    Complaint. (See Defs.’ Mot. to Dismiss, ECF No. 37.) In the motion, those seven
 8    defendants moved to dismiss (1) all claims against the seven served defendants in their
 9    official capacity, (2) all claims against Defendant Keener, and (3) all claims against
10    Defendants Self and Smith. (See Defs.’ Mem. P. & A. in Supp. of Mot. to Dismiss, ECF
11    No. 37-1.) Goodlow filed an Opposition to the motion on March 11, 2019. (See Pla.’s
12    Opp’n, ECF No. 39.) On April 22, 2019, Magistrate Judge Dembin issued a Report and
13    Recommendation (R&R), recommending the Defendants’ Motion be granted in part and
14    denied in part. (R&R, ECF No. 40 at 14–15.)
15           On May 23, 2019, this Court adopted Magistrate Judge Dembin’s Report and
16    Recommendation. (Order, ECF No. 45.) The Court dismissed, without leave to amend:
17    (1) all Goodlow’s claims against defendants acting in their official capacity, (2) all claims
18    against Defendants Smith and Self, and (3) Goodlow’s Eighth Amendment claim as to
19    Keener. (Id. at 3.) Goodlow’s Fourteenth Amendment claim as to Defendant Keener was
20    dismissed without prejudice and with leave to amend the Complaint. (See id.) Further, the
21    Court notified Goodlow that in order to proceed as to the remaining unserved defendants,
22    he must serve them by June 28, 2019. (Id. at 4.) Finally, the Court informed Plaintiff that
23
24
25
26    4
       The Court notes that in his original Complaint, Goodlow named “Sagalas.” In his
27    “Waiver of Service,” pursuant to Federal Rules of Civil Procedure 4(d), counsel for
      Defendants noted the correct spelling is “Sigala.” (See USM-285 Executions of Service,
28    ECF No. 32 at 2.)
                                                    3
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.919 Page 4 of 30



 1    if he failed to file an Amended Complaint by June 21, 2019, the case would proceed
 2    without the unserved defendants. (Id.)
 3          On June 21, 2019, Goodlow filed a Motion to Amend his Fourteenth Amendment
 4    claim as to Keener. (See Pla.’s Mot. to Am., ECF No. 49.) On June 24, 2019, the Court
 5    denied Plaintiff’s Motion and gave him a final opportunity to file a First Amended
 6    Complaint that was complete in itself, no later than July 19, 2019. (Order, ECF No. 50 at
 7    2.) Defendants were ordered to Answer the original complaint by August 2, 2019. (Id.)
 8    On June 24, 2019, Goodlow filed another Motion to Amend his Fourteenth Amendment
 9    claim against Keener and the Court denied the motion on July 26, 2019.5 The Court
10    further ordered the case to proceed with the “original complaint, as amended by the Order
11    Adopting R&R.” (Order, ECF No. 54 at 2.) In addition, the Court ordered Defendants
12    Camacho, Sigala, Salas and Marin to answer the complaint by August 9, 2019 and gave
13    Plaintiff until August 9, 2019 to serve the remaining (unserved) defendants. Finally, the
14    Court notified Goodlow that if he failed to do so, the unserved defendants would be
15    dismissed without prejudice.6 (Id.)
16          On July 30, 2019, the Defendants Camacho, Marin, Salas and Sigala filed an
17    Answer the Complaint. (Defs.’Answer, ECF No. 55.) Discovery proceeded and on May
18    4, 2020, Defendants filed the Motion for Summary Judgment (Defs.’ Summ. J. Mot.,
19    ECF No. 69.) As discussed above, Goodlow filed an Opposition (Pla.’s Opp., ECF No.
20    72) and a Supplemental Opposition (Pla.’s Supp. Opp., ECF No. 77). Goodlow filed his
21    own Motion for Summary Judgment on May 19, 2019 (Pla.’s Summ. J. Mot., ECF No.
22    73) and Defendants filed an Opposition to Plaintiff’s Motion. (Defs.’ Opp., ECF No. 82.)
23
24
      5
25     The motion was denied because Plaintiff had again failed to submit an Amended
      Complaint that was complete in itself. (See ECF No. 54 at 1–2.)
26
      6
27     Goodlow ultimately failed to serve the remaining four defendants, Gonzalez, Goyal,
      Hernandez and Kelly.
28
                                                   4
                                                                              3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.920 Page 5 of 30



 1     II.    FACTUAL BACKGROUND7
 2            On January 26, 2018, Goodlow was incarcerated at RJD. (See Compl. at 12; see
 3    also Goodlow Dep., ECF No. 69-4 at 4:10–12.) Goodlow had arrived at RJD
 4    approximately four months earlier, after being transferred there from another California
 5    Department of Corrections and Rehabilitation (CDCR) facility in the fall of 2017.
 6    (Goodlow Dep., ECF No. 69-4 at 4:14.) At the time of the January 26, 2018 incident,
 7    Goodlow was assigned to RJD’s “Housing Unit 15,” on “Facility C,” which is designed
 8    for inmates diagnosed with certain psychiatric illness(es) and disabilities and referred to
 9    as the Enhanced Outpatient Program (EOP). (See id. at 4:25, 5:1–6.)
10            On January 26, 2018, Goodlow attended an EOP mental health group therapy
11    session. (Id. at 7:17-23.) Goodlow admits he was “having a bad day” because he was
12    “irritated” and “said a few cuss words” during group. (Id.) As a result, the group leader
13    asked Goodlow to leave the session. (Id.) Goodlow was then escorted from the mental
14    health building back to the door of Plaintiff’s housing unit. The escort left Goodlow at the
15    door to the housing unit while Goodlow waited for it to open. (Id. at 8:21–23.) Plaintiff
16    states he saw Camacho inside at the podium, talking with a female correctional officer.
17    (Id. at 9:1.) Goodlow states that after waiting for some time for one of the officers to
18    open the door, he had began kicking the door to get their attention. (Id. at 9:1–6.)
19            Shortly thereafter, Camacho heard Goodlow kicking the door. (See id.; Camacho
20    Decl., ECF No. 69-9 at ¶ 2.) Camacho states he asked Marin, the control booth operator,
21    to open the housing unit door and Camacho walked to the door to speak to Goodlow. (See
22    id.; see also Marin Decl., ECF No. 69-10 at ¶¶ 2–3.) When the door opened and Goodlow
23    entered the housing unit, Camacho asked Goodlow why he was kicking the door.
24    (Camacho Decl., ECF 69-9 at ¶ 3; see also Goodlow Dep., ECF No. 69-4 at 9:7–8,
25    10:13–15.)
26
27
28    7
          These facts are undisputed unless otherwise noted.
                                                    5
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.921 Page 6 of 30



 1          At some point, the discussion got heated and Goodlow said he was “tired of you
 2    racist COs.” (See Goodlow Dep., ECF No. 69-9 at 10:17–19; 11:1–2; see also Camacho
 3    Decl., ECF No. 69-10 at ¶ 3.) Shortly thereafter, Camacho put Goodlow in handcuffs and
 4    escorted him inside the housing unit.8 (Goodlow Dep., ECF No. 69-4 at 11:6–9; Camacho
 5    Decl., ECF No. 69-9 at ¶ 4, Marin Decl., ECF No. 69-10 at ¶ 5.) Once inside the unit,
 6    Camacho escorted Goodlow toward the shower area, which, according to Camacho, was
 7    to allow Goodlow to “calm down.” (Camacho Decl., ECF No. 69-9 at ¶ 5.) At some
 8    point, Goodlow again stated that he was “tired of you fucking racist COs.” (Goodlow
 9    Dep., ECF No. 69-4 at 13:6–7; see also Camacho Decl., ECF No. 69-9 at ¶ 3.)
10          As to what happened next, the accounts of the parties diverge but it is not disputed
11    that a physical altercation erupted. According to Goodlow, as Camacho was attempting to
12    force him into the shower, Camacho “slammed m[e], bam, slammed me on my face.”
13    (Goodlow Dep., ECF No. 69-4 at 14:10–12.) Camacho states that Goodlow attempted to
14    pull away from him and tried to “head butt” a female correctional officer, Sergeant
15    Gonzalez, who had approached to try speak to Goodlow. (Camacho Decl., ECF No. 69-9
16    at ¶ 6.) Camacho asserts he then pulled Goodlow to the ground. (Id., see also Goodlow
17    Dep., ECF No. 69-4 at 13:14–15.)
18          Shortly thereafter, additional correctional officers, including Defendants Marin,
19    Sigala and Salas, arrived at the scene. (See Marin Decl., ECF No. 69-10 at ¶ 7; Salas
20    Decl., 69-11 at ¶ 2, Sigala Decl., ECF No. 69-12 at ¶ 2; see also Goodlow Dep., ECF No.
21    69-4 at 15:9–12.) The parties dispute the events that followed but according to Goodlow,
22    all four defendants physically slammed him to the ground, punched him, and choked him
23    even after he was handcuffed and subdued. (See Goodlow Dep., ECF No. 60-4 at
24    16:6-25.) Goodlow alleges one officer put a “spit mask” on him, telling him “[t]his is a
25    fucking noose.” (Id. at 16:6-9.) For their part, Defendants contend Goodlow was
26
27
      8
       The parties dispute some of the details surrounding the moments leading up to Camacho
28    handcuffing Goodlow.
                                                   6
                                                                              3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.922 Page 7 of 30



 1    disruptive and noncompliant and they used only the amount of force necessary to get
 2    Goodlow restrained for his own safety as well as the safety of the correctional officers
 3    and other inmates. (See Camacho Decl., ECF No. 69-6 at ¶¶ 6–7, Marin Decl., ECF No.
 4    69-10 at ¶ 9, Sigala Decl., ECF No. 69-12 at ¶¶ 2–3, Salas Decl., ECF No. 69-11 at ¶¶ 2–
 5    3.)
 6    III.   Defendants’ Motion for Summary Judgment
 7           Defendants have moved for summary judgment on the ground that Goodlow failed
 8    to exhaust his administrative remedies pursuant to 42 U.S.C. § 1997e(a) prior to filing his
 9    42 U.S.C. § 1983 complaint in this Court on April 9, 2018. (See Defs.’ P & A in Supp. of
10    Summ. J. Mot., ECF No. 69 at 1.) In addition, Defendants argue that Goodlow’s
11    retaliation claims should be “dismissed with prejudice” because “Plaintiff cannot state a
12    claims for retaliation.”9 (Id. at 21.) In the alternative, Defendants argue summary
13    judgment should be granted as to the retaliation claim because Defendants are entitled to
14    qualified immunity.10 (Id. at 23–25.) In support of the motion, Defendants submit
15    evidence including declarations from Defendants and other CDCR officials, portions of
16    Goodlow’s deposition and documents related to Goodlow’s administrative appeals
17    concerning the January 26, 2018 incident. (See ECF Nos. 69-2–69-12.)
18    ///
19    ///
20
21
22    9
        The Court notes that Defendants did not previously move to dismiss Goodlow’s
23    retaliation claim(s) for failure to state a claim. (See generally, ECF No. 37.)
24    10
        Defendants request this Court to take judicial notice of Goodlow’s Complaint. (See
25    Defs.’ Req. Jud. Not., ECF. No. 69-2 at 1.) While a court may take judicial notice of
      matters of public record, (see Fed. R. Evid. 201) this Court need not take judicial notice
26    Plaintiff’s Complaint––the operative pleading in this case. See Nanavati v. Adecco, 99 F.
27    Supp. 3d 1072, 1075 (N.D. Cal. 2015) (“The Court need not take judicial notice of
      Exhibit A, which is the operative pleading in this action.”). The Court therefore DENIES
28    Defendants’ request for judicial notice (ECF No. 69-2) as MOOT.
                                                   7
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.923 Page 8 of 30



 1          A.      Legal Standards for Summary Judgment
 2          Summary judgment is generally proper if the movant shows there is no genuine
 3    dispute as to any material fact and he or she is entitled to judgment as a matter of law.
 4    Fed. R. Civ. P. 56(a) (quotation marks omitted); Albino, 747 F.3d at 1166; Washington
 5    Mut. Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position,
 6    whether a fact is disputed or undisputed, must be supported by: (1) citing to particular
 7    parts of materials in the record, including but not limited to depositions, documents,
 8    declarations, or discovery; or (2) showing that the materials cited do not establish the
 9    presence or absence of a genuine dispute or that the opposing party cannot produce
10    admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1) (quotation marks
11    omitted). The Court may consider other materials in the record not cited to by the parties,
12    although it is not required to do so. Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco
13    Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord Simmons v. Navajo
14    Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
15          When Defendants seek summary judgment based on the Plaintiff’s failure to
16    exhaust specifically, they must first prove that there was an available administrative
17    remedy and that Plaintiff did not exhaust that available remedy. Williams v. Paramo, 775
18    F.3d 1182, 1191 (9th Cir. 2015) (citing Albino, 747 F.3d at 1172) (quotation marks
19    omitted). If they do, the burden of production then shifts to the Plaintiff “to show that
20    there is something in his particular case that made the existing and generally available
21    administrative remedies effectively unavailable to him.” Williams, 775 F.3d at 1191.
22    Only “[i]f the undisputed evidence viewed in the light most favorable to the prisoner
23    shows a failure to exhaust, [is] a defendant is entitled to summary judgment under Rule
24    56.” Albino, 747 F.3d at 1166.
25          Finally, “[a] [p]laintiff’s verified complaint may be considered as an affidavit in
26    opposition to summary judgment if it is based on personal knowledge and sets forth
27    specific facts admissible in evidence.” Lopez v. Smith, 203 F.3d 1122, 1132 n.14 (9th Cir.
28    2000) (en banc). District courts must also “construe liberally motion papers and pleadings
                                                    8
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.924 Page 9 of 30



 1    filed by pro se inmates and … avoid applying summary judgment rules strictly.” Thomas
 2    v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).
 3          B.     Exhaustion
 4          Defendants first argue summary judgment must be granted because Goodlow
 5    failed to exhaust his administrative remedies before filing his Complaint.
 6                 1.     Legal Standards for Exhausting Administrative Remedies
 7          “The Prison Litigation Reform Act of 1995 (PLRA) mandates that an inmate
 8    exhaust ‘such administrative remedies as are available’ before bringing suit to challenge
 9    prison conditions.” Ross v. Blake, 136 S. Ct. 1850, 1854-55 (2016) (quoting 42 U.S.C.
10    § 1997e(a)). “There is no question that exhaustion is mandatory under the PLRA[.]”
11    Jones v. Bock, 549 U.S. 199, 211 (2007) (citation omitted). The PLRA also requires that
12    prisoners, when grieving their appeal, adhere to CDCR’s “critical procedural rules.”
13    Woodford v. Ngo, 548 U.S. 81, 91 (2006). “[I]t is the prison’s requirements, and not the
14    PLRA, that define the boundaries of proper exhaustion.” Jones, 549 U.S. at 218.
15          The exhaustion requirement is based on the important policy concern that prison
16    officials should have “an opportunity to resolve disputes concerning the exercise of their
17    responsibilities before being hauled into court.” Id. at 204. The “exhaustion requirement
18    does not allow a prisoner to file a complaint addressing non-exhausted claims.” Rhodes v.
19    Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).
20          Therefore, regardless of the relief sought, a prisoner must pursue an appeal through
21    all levels of a prison’s grievance process as long as that process remains available to him.
22    “The obligation to exhaust ‘available’ remedies persists as long as some remedy remains
23    ‘available.’ Once that is no longer the case, then there are no ‘remedies ... available,’ and
24    the prisoner need not further pursue the grievance.” Brown v. Valoff, 422 F.3d 926, 935
25    (9th Cir. 2005) (original emphasis) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)).
26    “The only limit to § 1997e(a)’s mandate is the one baked into its text: An inmate need
27    exhaust only such administrative remedies as are ‘available.’” Ross, 136 S. Ct. at 1862;
28    see also Nunez v. Duncan, 591 F.3d 1217, 1226 (9th Cir. 2010) (stating that the PLRA
                                                    9
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.925 Page 10 of 30



 1    does not require exhaustion when circumstances render administrative remedies
 2    “effectively unavailable.”).
 3          Grievance procedures are available if they are “‘capable of use’ to obtain ‘some
 4    relief for the action complained of.’” Ross, 136 S. Ct. at 1859 (quoting Booth, 532 U.S. at
 5    738); see also Williams, 775 F.3d at 1191 (“To be available, a remedy must be available
 6    ‘as a practical matter’; it must be ‘capable of use; at hand.’”) (quoting Albino, 747 F.3d at
 7    1171). In Ross, the Supreme Court noted “three kinds of circumstances in which an
 8    administrative remedy, although officially on the books, is not capable of use to obtain
 9    relief.” 136 S. Ct. at 1859 (emphasis added). These circumstances arise when: (1) the
10    “administrative procedure . . . operates as a simple dead end—with officers unable or
11    consistently unwilling to provide any relief to aggrieved inmates;” (2) the “administrative
12    scheme . . . [is] so opaque that it becomes, practically speaking, incapable of use . . . so
13    that no ordinary prisoner can make sense of what it demands;” and (3) “prison
14    administrators thwart inmates from taking advantage of a grievance process through
15    machination, misrepresentation, or intimidation.” Id. at 1859-60 (citations omitted).
16          Applying these principles, the Ninth Circuit has specifically found that “[w]hen
17    prison officials fail to respond to a prisoner’s grievance within a reasonable time, the
18    prisoner is deemed to have exhausted available administrative remedies within the
19    meaning of the PLRA.” See Andres v. Marshall, 854 F.3d 1103, 1105 (9th Cir. 2017) (per
20    curiam) (finding RJD’s 6-month failure to respond to an inmate grievance rendered
21    prisoner’s administrative remedies unavailable); accord Dole v. Chandler, 438 F.3d 804,
22    809, 811 (7th Cir. 2006) (officials’ failure to respond to a “timely complaint that was
23    never received” rendered prisoner’s administrative remedies unavailable). The Ninth
24    Circuit has further found administrative remedies “plainly unavailable” where prison
25    officials “screen out an inmate’s appeals for improper reasons,” Sapp v. Kimbrell, 623
26    F.3d 813, 823 (9th Cir. 2010), and “effectively unavailable” where they provide the
27    inmate mistaken instructions as to the means of correcting a claimed deficiency, but upon
28    re-submission, reject it as untimely after compliance proved impossible. See Nunez v.
                                                    10
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.926 Page 11 of 30



 1    Duncan, 591 F.3d 1217, 1226 (9th Cir. 2010). Administrative remedies may also prove
 2    unavailable if the prisoner shows an “objectively reasonable” basis for his belief that
 3    “officials would retaliate against him if he filed a grievance.” McBride v. Lopez, 807 F.3d
 4    982, 987 (9th Cir. 2015).
 5          Because the failure to exhaust is an affirmative defense, Defendants bear the
 6    burden of raising it and proving its absence. Jones, 549 U.S. at 216; Albino, 747 F.3d at
 7    1169 (noting that Defendants must “present probative evidence—in the words of Jones,
 8    to ‘plead and prove’–that the prisoner has failed to exhaust available administrative
 9    remedies under § 1997e(a)”). Otherwise, Defendants must produce evidence proving the
10    Plaintiff’s failure to exhaust, and they are entitled to summary judgment under Rule 56
11    only if the undisputed evidence, viewed in the light most favorable Plaintiff, shows he
12    failed to exhaust. Albino, 747 F.3d at 1169
13                 2.     CDCR’s Exhaustion Requirements
14          With respect to their initial burden on summary judgment, the Court finds
15    Defendants have offered sufficient evidence, which Goodlow does not contradict, to
16    prove that the California Department of Corrections and Rehabilitation (CDCR) has
17    established an “administrative remedy” for prisoners, like Plaintiff, to pursue before
18    filing suit under § 1983. See Williams, 775 F.3d at 1191 (citing Albino, 747 F.3d at 1172)
19    (quotation marks omitted).
20          Specifically, Defendants submit declarations from E. Frijas, the Appeals
21    Coordinator for RJD (Frijas Decl., ECF No. 69-7) and Howard Moseley, Associate
22    Director of the Office of Appeals for CDCR (Moseley Decl., ECF No. 69-5), both
23    accompanied by exhibits. As Frijas and Moseley attest, under Title 15 of the California
24    Code of Regulations, a CDCR prisoner may appeal “any policy, decision, action,
25    condition, or omission by the department or its staff that [he] can demonstrate as having a
26    material adverse effect upon his . . . health, safety, or welfare.” Cal. Regs. Code. tit. 15,
27    § 3084.1(a). Since January 28, 2011, and during the times alleged in Goodlow’s
28    Complaint, there have been three levels of appeal review. (Frijas Decl., ECF No. 69-7 at
                                                    11
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.927 Page 12 of 30



 1    ¶ 2; see also Cal. Code Regs. tit. 15, § 3084.8(b)(1).) In order to properly exhaust, a
 2    California prisoner must, “submit a CDCR form 602, inmate appeal, within thirty (30)
 3    calendar days of the action or decision being appealed.” (Frijas Decl., ECF No. 69-7 at
 4    ¶ 2, see also Cal. Code Regs. tit. 15, § 3084.8(b)(1).) The inmate must “describe the
 5    adverse action he or she is appealing, in addition to the specific relief he or she requests.”
 6    (Frijas Decl., ECF No. 69-7 at ¶ 2.) The CDCR Form 602 “shall be submitted to the
 7    appeals coordinator at the institution.” Id. § 3084.2(c), § 3084.7(a).
 8          As Frijas states in his declaration, inmate appeals are “initially filed and screened”
 9    at the “first level” unless the first level is otherwise waived. (Frijas Decl, ECF No. 69-7 at
10    ¶ 2.) Frijas notes that an appeals coordinator may bypass the first level for “various
11    reasons outlined under Cal. Code Regs. tit. 15, § 3084.7.” (Id.) Although Frijas does not
12    go into detail in his declaration, under Title 15, appeals alleging staff misconduct
13    constitute an exception to the regular appeal process. Cal. Code Regs. tit. 15, § 3084.9(i).
14    If an appeal is accepted as a staff complaint, the first level of review is bypassed. Id. §
15    3084.7(a)(3) (“The appeals coordinator may bypass the first level for appeal of . . . [a]n
16    issue that cannot be resolved at the division head level such as Associate Warden,
17    Associate Regional Parole Administrator, CALPIA manager or equivalent.”); see also id.
18    § 3084.9(i)(1) (“Only after the appeal has been reviewed and categorized as a staff
19    complaint by the hiring authority or designee at a level not below Chief Deputy Warden,
20    Deputy Regional Parole Administrator, or equivalent level shall it be processed as a staff
21    complaint.”). Further, if an internal affairs investigation is initiated, the inmate must be
22    informed of the investigation and, eventually, its outcome. Id. § 3084.9(i)(4)(A). And if
23    the inquiry is deemed confidential, the inmate must be informed of the inquiry and,
24    eventually, whether the findings determined that staff did or did not violate policy. Id. §
25    3084.9(i)(4)(B).
26          Assuming the grievance is processed at the first level, the complaint is addressed
27    by a “First Level Reviewer.” (Frijas Decl., ECF No. 69-7 at ¶ 2.) If the first level by
28    filing a CDCR Form 602 appeal is “denied or not otherwise resolved to the appellant’s
                                                    12
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.928 Page 13 of 30



 1    satisfaction at the first level,” Cal. Regs. tit. 15, § 3084.7(b), the prisoner must “within 30
 2    calendar days . . . upon receiving [the] unsatisfactory departmental response,” id.
 3    § 3084.8(b)(3), seek a second level of administrative review, which is “conducted by the
 4    hiring authority or designee at a level no lower than Chief Deputy Warden, Deputy
 5    Regional Parole Administrator, or the equivalent.” Id. § 3084.7(b), (d)(2)); see also Frijas
 6    Decl., ECF No. 69-7 at ¶ 2.) If the inmate is not satisfied with the second level response,
 7    he can “submit it to the Office of Appeals for third level review” in Sacramento. (Cal.
 8    Regs. Code tit. 15, § 3084.7(c); Frijas Decl., ECF No. 69-7 at ¶ 2.)
 9            “The third level is for review of appeals not resolved at the second level.” Id.
10    § 3084.7(c). “The third level review constitutes the decision of the Secretary of the
11    CDCR on an appeal, and shall be conducted by a designated representative under the
12    supervision of the third level Appeals Chief or equivalent. The third level of review
13    exhausts administrative remedies,” id. § 3084.7(d)(3), “unless otherwise stated.” Id.
14    § 3084.1(b); see also CDCR Operation’s Manual § 541100.13 (“Because the appeal
15    process provides for a systematic review of inmate and parolee grievances and is
16    intended to afford a remedy at each level of review, administrative remedies shall not be
17    considered exhausted until each required level of review has been completed.”).
18            Generally, an inmate’s appeal can be “cancelled and returned” to the inmate if it is
19    not submitted within the required time limits. Inmates must submit their appeal within
20    thirty days of the event giving rise to the issue raised in the appeal. Cal. Code Regs. tit.
21    15, § 3084.8(b)(1). Once an appeal is submitted it is given a tracking number and entered
22    into a computed tracking system for inmate grievances. (Frijas Decl., ECF No. 69-7 at
23    ¶ 5.)
24            California regulations require CDCR staff to respond to first level responses within
25    “30 working days from the date of receipt by the appeals coordinator.” Cal. Code Regs.
26    tit. 15, § 3084.8(c)(1). Likewise, second level appeal responses must be completed in
27    thirty working days. Id. § 3084.8(c)(2). Third level responses are required to be
28    completed in “60 working days” from date of receipt. Id. § 3084.8(c)(3). These time
                                                     13
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.929 Page 14 of 30



 1    limits may be extended if one of the following exceptions applies: (1) unavailability of
 2    the inmate, staff or witnesses, (2) the complexity of the matter requires additional
 3    research, (3) the investigation requires the involvement of other agencies or jurisdictions
 4    and/or (4) a “state of emergency pursuant to § 3383(c) requires postponement.” Cal.
 5    Code Regs. tit. 15, § 3084.8(d). Once the inmate receives the response from the third
 6    level of review, he is deemed to have “exhausted the administrative remedies within the
 7    CDCR.” Id. at § 3084.7(d)(3), see also Frijas Decl., ECF No. 69-7 at ¶ 3.
 8                 3.    Goodlow’s Administrative Appeal History
 9          As discussed above, Goodlow alleges in his Complaint that Defendants used
10    excessive force and retaliated against him during an incident at RJD which took place on
11    January 26, 2018. (Compl., ECF No. 1 at 5–11.) Defendants contend that summary
12    judgment must be granted because there is no genuine dispute that Plaintiff failed to
13    properly complete exhaustion of his administrative remedies through the third level prior
14    to filing his federal complaint in this Court on April 9, 2018. (Defs.’ P. & A. Supp. of
15    Summ. J. Mot., ECF No. 69 at 15–21.)
16          Frijas states in his declaration that, as Appeals Coordinator at the RJD Inmate
17    Appeals Office, he receives “all inmate grievances (also known as appeals or CDCR
18    Form 602s submitted by inmates at the institutional level,” which include reviews of first
19    and second level appeals. (Frijas Decl., ECF No. 69-7 at ¶ 1.) At the Attorney General’s
20    request, Frijas conducted a search to determine whether Goodlow had “submitted an
21    appeal in 2018 while housed at [RJD]” which included allegations that “Defendants F.
22    Camacho, J. Marin, F. Salas, and M. Sigala used excessive force against him. (Id. at ¶ 7.)
23    Similarly, as CDCR’s Associate Director of the Office of the Appeals (OOA), Moseley
24    conducted a search at the request of the Attorney General’s Office for “all non-healthcare
25    related appeals received by OOA while Goodlow was housed at RJD. (Moseley Decl.,
26    ECF No. 69-5 at ¶ 7.) Along with their declarations, Frijas and Moseley attached exhibits
27    which include copies of Goodlow’s grievances and appeals, as well as responses from
28    RJD and CDCR officials.
                                                   14
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.930 Page 15 of 30



 1          Defendants contend that summary judgment is required here because Goodlow
 2    failed to complete exhaustion of his administrative remedies before filing his federal
 3    complaint. Defendants point to two grievances, discussed below.
 4                          a.   CDCR 602 Log. No. RJD-18-0459
 5          On January 27, 2018, the day after the incident, Goodlow submitted an inmate
 6    grievance by submitting a CDCR 602 form. In it, Goodlow alleged “excessive force” on
 7    the part of Camacho and other correctional officers at RJD. In the 602, Plaintiff further
 8    alleged that Camacho had “harassed me when I initially arrived [at RJD a few months
 9    prior] and I wrote him up,” appearing to suggest resentment regarding Goodlow’s prior
10    staff complaint may have been a partial motivator for the January 26, 2018 incident.
11    (ECF No. 69-8, Ex. B at 11.) In addition to the excessive force and retaliation allegations,
12    Goodlow also complained that correctional officers, including Camacho and others
13    involved in the incident, were disrespectful to African American inmates in particular,
14    and alleged the altercation was, at least in part, motivated by racial animus. (See ECF No.
15    69-8, Ex. B at 11.)
16          According to the CDCR Inmate Appeal Tracking System, Goodlow’s grievance
17    was assigned the Log No. RJD-18-00459 and was “received” by CDCR on January 31,
18    2018.11 (See Inmate/Parolee Appeals Tracking System Level I & II, ECF No. 69-8, Ex. F
19    at 54.) On the same day, January 31, 2018, an Inmate Appeal Route Slip indicates the
20    Inmate Appeals Office categorized Goodlow’s 602 as a “Staff Complaint” and directed
21    the appeal be assigned to “appropriate staff for SECOND level response.” (ECF No. 69-
22    6, Ex. B at 18.) The router slip indicates that the “due date” for a response was March 3,
23    2018. (See Inmate Appeal Route Slip, ECF No. 69-6, Ex. B at 18.)
24    ///
25
26
27    11
        The 602 form is stamped “received” on January 27, 2018. (See ECF No. 69-6, Ex. B at
      8.)
28
                                                   15
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.931 Page 16 of 30



 1          On March 6, 2018, the RJD Appeal Coordinator informed Goodlow in writing that
 2    there was an “exceptional delay in review of [the] appeal due to the ‘necessary
 3    involvement of other agencies or jurisdictions’” and as a result, the “estimated
 4    completion date” had been extended to April 4, 2018.12 (See ECF No. 69-8, Ex. A at 3.)
 5    Plaintiff was interviewed on May 30, 2018 was part of the investigation into the
 6    allegations raised in his appeal. (See ECF No. 69-8, Ex. B at 5.) On June 20, 2018,
 7    Goodlow’s appeal was “partially granted,” concluding that the “inquiry has been
 8    reviewed and all issues adequately addressed” but that “staff did not violate CDCR
 9    policy” as to the issues raised. (ECF No. 69-8, Ex. B at 6.)
10          Plaintiff appealed to the third level. According the CDCR Inmate Tracking System
11    for Level III Appeals, Goodlow initially attempted to submit a third level appeal on
12    September 7, 2018, challenging the second-level finding of no staff misconduct. (Decl.
13    Moseley ECF No. 69-6 at ¶ 9(a); see also Appeal History Log, ECF No. 69-6, Ex. A at
14    3.) On December 6, 2018, Goodlow’s third level appeal was “screened out” because he
15    purportedly failed to include the necessary “supporting documents.” (Decl. Moseley ECF
16    No. 69-6 at ¶ 9(a); see also Letter, ECF No. 69-6, Ex. B at 20.) Goodlow resubmitted his
17    third level appeal with the appropriate documentation and it was accepted by CDCR on
18    December 24, 2018. (Decl. Moseley ECF No. 69-6 at ¶ 9(a); see also Appeal History
19    Log, ECF No. 69-6, Ex. A at 3.) On February 21, 2019, Goodlow’s third level appeal was
20
21
22    12
         In his declaration, Frijas states that “the facility captain conducting the second level of
23    appeal requested and received extensions of time to complete the appeal on February 28,
      2018, March 26, 2018, April 19, 2018 and May 18, 2018.” (Frijas Decl., ECF No. 69-7 at
24    ¶ 8(a).) Attached as an exhibit is one such letter to Goodlow, dated March 6, 2018,
25    informing him of “exceptional delay” in reviewing his appeal due to “necessary
      involvement of other agencies and jurisdictions” including the IERC which appears to be
26    a reference to the “Institutional Executive Review Committee.” A handwritten notation
27    on the notification states the response was now “[d]ue 4/5/18.” (CDCR Memorandum,
      ECF No. 69-8, Ex. A at 3.) Defendants do not include memoranda related to the other
28    three extensions.
                                                    16
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.932 Page 17 of 30



 1    denied. (See Third Level Decision, ECF No. 69-6, Ex. B at 6–7.) In its written decision,
 2    the CDCR noted Goodlow’s “allegation was appropriately reviewed and evaluated by
 3    administrative staff” and the reviewer “concurs with the [second level review]
 4    determination. (Id. at 6.)
 5                        b.       CDCR 602 Log. No. RJD-18-1710
 6          Goodlow filed a second grievance/appeal related to the January 26, 2018 incident.
 7    On March 16, 2018, the RJD Office of Appeals received an appeal from Goodlow
 8    contending that the Senior Hearing Officer had improperly found him guilty of a Rules
 9    Violation, specifically for assaulting the correctional officers during the January 26, 2018
10    incident.13 (Frijas Decl, ECF No. 69-7 at ¶ 8(b); Moseley Decl, ECF No. 69-5 at ¶ 9(b).)
11          On July 18, 2018, Goodlow submitted an appeal, later given the tracking number
12    RJD-18-1710, alleging that the rule violation hearing officer failed to properly review all
13    the evidence before finding him guilty.14 (Frijas Decl, ECF No. 69-7 at ¶ 8(b), ECF No.
14    69-8 Ex. E at 54–57.) On May 15, 2018, Goodlow’s second level appeal was denied.
15    (ECF No. 69-8, Ex. B at 18; see also Frijas Decl, ECF No. 69-7 at ¶ 8(b). On July 2,
16    2018, Goodlow submitted a third level appeal from Goodlow on July 2, 2018, again
17    alleging the RJD Senior Hearing Officer improperly found him guilty of assault. The
18    Office of Appeals denied Goodlow’s third level appeal on October 25, 2018. (Moseley
19    Decl., ECF No. 69-5 at ¶ 8(b); see also ECF No. 69-6, Ex. A at 3.)
20
21
      13
         On February 22, 2018, a result of the Rules Violation Report and subsequent
22    disciplinary hearing, Goodlow was guilty of assault on a peace officer by means not
23    likely to cause great bodily injury and assessed sanctions, including loss of good-time
      credits, phone privileges and visitation. (Disciplinary Hearing Results, ECF No 69-8, Ex.
24    C at 23–28.)
25
      14
        Goodlow alleged, among other things, that the hearing officer failed to properly
26    consider evidence that the RJD mental health clinician who conducted a “Mental Health
27    Assessment” of Goodlow after the incident improperly determined that Goodlow’s
      mental health disorder did not contribute to his behavior during the incident.
28    (Memorandum, ECF No. 69-8, Ex. C at 16–20.)
                                                   17
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.933 Page 18 of 30



 1                   4.   Analysis
 2          Defendants do not dispute that Goodlow timely submitted grievances related to,
 3    among other things, the January 26, 2018 incident, and included claims of excessive force
 4    and retaliation. (See Defs.’ P. & A. Supp. of Summ. J. Mot., ECF No. 69 at 11.) Nor do
 5    Defendants contend Plaintiff failed to ultimately exhaust his administrative remedies in
 6    compliance with CDCR regulations. (Id.) Defendants argue, however, that summary
 7    judgment must be granted because there is no genuine dispute that Goodlow failed to
 8    complete that process until well after he filed the instant Complaint. (See id. at 17–21.)
 9          The PLRA “requires that a prisoner challenging prison conditions exhaust
10    available administrative remedies before filing suit.” Albino, 747 F.3d at 1165 (emphasis
11    added) (citing 42 U.S.C. § 1997e(a)); see 42 U.S.C. § 1997e(a) (“No action shall be
12    brought with respect to prison conditions under section 1983 of this title, or any other
13    Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
14    such administrative remedies as are available are exhausted.”). As discussed above, under
15    CDCR regulations, exhaustion requires the completion of the third level of administrative
16    review. Harvey v. Jordan, 605 F.3d 681, 683 (9th Cir. 2010); see Cal. Code Regs. tit. 15,
17    § 3084.1(b).
18          Based on the record here, the Court finds Defendants have shown that
19    administrative remedies were available to Goodlow prior to filing his federal lawsuit.
20    First, as described above, CDCR has a detailed process for seeking administrative review
21    of grievances. See Cal. Code. Regs. tit. 15, § 3084 et. seq; see also Frijas Decl., ECF No.
22    69-7 at ¶¶ 2–4; Moseley Decl., ECF No. 69-5 at ¶¶ 3–5.) Further, not only were such
23    remedies available to Goodlow, evidence in the record makes clear that Goodlow availed
24    himself of that process and was, in fact, ultimately able to exhaust his administrative
25    remedies in accordance with CDCR regulations. (Frijas Decl., ECF No 69-7 at ¶ 8;
26    Moseley Decl., ECF No. 69-6 at ¶ 8.)
27          Finally, the evidence shows that Goodlow elected to file his federal lawsuit while
28    that process was still ongoing, and well before it was complete. Specifically, Goodlow
                                                    18
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.934 Page 19 of 30



 1    filed his Complaint in this Court on April 9, 2018, more than ten months before his
 2    CDCDR 602 Log No. RJD-18-0459 was exhausted at the third level of review. (See
 3    Compl., ECF No. 1 at 1; see also ECF No. 69-6, Ex. B.) As such, this Court finds
 4    Defendants have presented evidence which shows a lack of genuine dispute regarding
 5    Goodlow’s failure to complete exhaustion prior to filing his federal lawsuit, Defendants
 6    have satisfied their initial burden on summary judgment. See Albino, 747 F.3d at 1172.
 7                  5.    Goodlow’s Burden
 8           The burden now shifts to Goodlow. See Matsushita Elec. v. Zenith Radio Corp,
 9    475 U.S. 574, 586 (1986). To establish the existence of a factual dispute, Goodlow must
10    present evidence in the form of affidavits and/or admissible discovery material to show
11    there is something in his particular case that made the existing and generally available
12    administrave remedies effectively unavailable to him” at the time he filed suit on April 9,
13    2018. Albino, 747 F.3d at 1172 (emphasis added) (citing Hilao v. Estate of Marcos, 103
14    F.3d 767, 778 n.5) (“[The burden shifts to the plaintiff to rebut by showing that the local
15    remedies were ineffective, unobtainable, undue prolonged, inadequate or obviously
16    futile.”)).
17           In his Opposition, Goodlow acknowledges that, while he “did exhaust his
18    administrative remedies,” he filed his federal complaint before completion of the process.
19    (Pl.’s Opp., ECF No. 72 at 2.) Goodlow argues, however, that his failure to await
20    resolution of his administrative appeals should be excused because at the time he filed his
21    federal complaint, those remedies were effectively “unavailable” to him for two reasons.
22    First, he contends he was “frightened” as a result of the alleged assault by correctional
23    officers and feared he could face retaliation while he awaited completion of the appeal
24    process. (Id.) Goodlow states in this Opposition that his fear of retaliation “should be
25    some type of justification behind plaintiff filing [his federal civil complaint] as soon as he
26    can.” (Pla.’s Opp., ECF No. 72 at 2.) Second, and somewhat relatedly, Goodlow appears
27    to suggest he filed suit before exhaustion process was completed because the CDCR
28    ///
                                                    19
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.935 Page 20 of 30



 1    failed to timely process his appeal(s) and he was concerned about waiting any longer due,
 2    in part, to his fear of retaliation. (See id.)
 3                          a.     Fear of Retaliation
 4             The Ninth Circuit has held that “fear of retaliation may be sufficient to render the
 5    inmate grievance procedure unavailable.” McBride, 807 F.3d at 984. To render the
 6    grievance procedure unavailable by “a threat of retaliatory action by a prison guard,” a
 7    plaintiff must show both an objective and subjective basis for a fear of retaliation. Id.
 8    Goodlow fails on both counts.
 9             In order to satisfy the objective prong, “there must be some basis in the record for
10    the district court to conclude that a reasonable prisoner of ordinary firmness would have
11    believed that the prison official’s action communicated a threat not to use the prison’s
12    grievance procedure and that the threatened retaliation was of sufficient severity to deter
13    a reasonable prisoner from filing a grievance.” Id. at 987. Here, evidence in the record
14    shows Goodlow submitted his initial 602 grievance (later assigned Log No. RJD-18-
15    0459) on January 27, 2018, the day after incident. (See ECF No. 69-6, Ex. B at 8.)
16    Goodlow does not dispute that while his grievance in RJD-18-0459 was being processed,
17    the CDCR informed him in writing that, because the complexity of the claims and
18    involvement of multiple agencies, the resolution of his second level appeal would be
19    would take longer than 30 days, in accordance with CDCR regulations under Title 15,
20    section 3084.8(e).15 Goodlow also does not dispute that CDCR issued extensions of time
21
22
      15
23         Section 3084.8(e) states:
24             Except for the third level, if an exceptional delay prevents completion of the
25             review within the specified time limits, the appellant, within the time limits
               provided in subsection 3084.9(c), shall be provided an explanation of the
26             reasons for the delay and the estimated completion date.” Cal. Regs. Code.
27             § 3084.8(e). The exceptions enumerated in section 3084.8(c) included
               “complexity of the decision,” and “necessary involvement of other agencies
28             or jurisdictions.
                                                       20
                                                                                  3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.936 Page 21 of 30



 1    to resolve the second-level review pursuant to § 3084.8(e) on February 28, 2018, March
 2    26, 2018, April 19, 2018 and May 18, 2018. (See Frijas Decl., ECF No. 69-7 ¶ 8(a). Nor
 3    does Plaintiff dispute that he was informed in writing of the delay, and the reasons for it.
 4    (See Mem., ECF No. 69-8, Ex. A at 3) (stating the reason for delay was “necessary
 5    involvement of other agencies or jurisdictions).
 6          Instead, Goodlow stresses that he felt compelled to file his federal complaint
 7    before resolution of his administrative appeal because, after his January 26, 2018
 8    purported assault, he was “frightened” and that “should be justification for filing as soon
 9    as he can.” (Pl.’s Opp., ECF No. 72 at 2.) But, as of April 9, 2018, the day Goodlow filed
10    his federal complaint, his fear of retaliation was no longer immediate. (See Compl., ECF
11    No. 1 at 1.) In fact, as Goodlow concedes, by the time he filed his complaint, he had
12    already been transferred to another prison in Los Angeles County (LAC) and his
13    administrative appeals related to the January 26, 2018 incident at RJD remained pending.
14    (Goodlow’s Dep., ECF No. 69-4 at 36:10–12.) Goodlow presents no evidence suggesting
15    that, after arriving at LAC, a reasonable prisoner would have reason to fear retaliation if
16    he awaited the resolution of an appeal related to an incident occurring at another
17    institution. And he points to no evidence in the record to show how or why a prisoner
18    who had already been transferred from the offending institution (RJD) could reasonably
19    believe that CDCR officials at the new institution (LAC) would retaliate against him
20    should he proceed. See McBride, 807 F.3d at 987; see also Rodriguez v. County of Los
21    Angeles, 891 F.3d 776, 792 (9th Cir. 2018). Thus, the Court concludes Goodlow has not
22    shown the existence of a factual dispute that he had an objective fear of retaliation if he
23    pursued his grievances. See Albino, 747 F.3d at 1172
24          Even assuming Goodlow could satisfy the objective prong, his argument still fails
25    because he has also failed present evidence that to show a subjective fear of retaliation
26
27
28    Cal. Regs. Code § 3084.8(c)(2)–(3).
                                                   21
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.937 Page 22 of 30



 1    rendered his “existing and generally available administrative remedies effectively
 2    unavailable to him.” Albino, 747 F.3d at 1172. Under the subjective prong, a prisoner
 3    must “provide a basis for the court to find that he actually believed prison officials would
 4    retaliate against him if he filed a grievance” and that he was actually deterred from filing
 5    a grievance. Id.at 987–88. Here, Goodlow provides no evidence of any specific threats
 6    from Defendants or other CDCR personnel which would support a subjective basis for
 7    his purported fear that he would be retaliated if continued to pursue his administrative
 8    appeals, which were already submitted and for which an investigation was ongoing as of
 9    April 9, 2018 when he filed his Complaint.
10          First, Goodlow admits that he has filed numerous grievances during his time as a
11    CDCR inmate, both before and after the January 26, 2018 incident. (Goodlow Dep., ECF
12    No. 69-5, 31:3-10.) Indeed, Goodlow concedes he continued to file grievances while he
13    was incarcerated at RJD, even after his initial 602 in Log. No. RJD-18-0459 was
14    submitted, up until the time he was transferred to LAC sometime before April 9, 2018.
15    (See Pl.’s Supp. Opp., ECF No. 77, Ex. P at 12; see also Goodlow Dep., ECF No. 69-4,
16    36:10–12.) Significantly, Goodlow continued to participate in the investigations related to
17    his grievance in RJD-18-0459, even after his transfer from RJD. On May 30, 2018, over a
18    month after filing his federal complaint, Goodlow was interviewed by a CDCR
19    investigator about the circumstances of the January 26, 2018 incident and the allegations
20    contained in Goodlow’s appeal, Log. No. RJD-18-0459. By that time, Goodlow had been
21    transferred yet again, from LAC, where he had been confined at the time he filed his
22    lawsuit, to Kern Valley State Prison (KVSP). (See Appeal Response, ECF No. 69-6, Ex.
23    B at 12.)
24          Moreover, Goodlow failed to produce evidence of specific threats from Defendants
25    or other CDCR personnel to support his contention that he had a subjective fear of
26    retaliation if he proceeded with his grievance. Goodlow simply contends that he feared he
27    might be retaliated against while his appeal was pending, despite having been transferred
28    to a new facility shortly after the incident. Plaintiff’s conclusory contentions in this
                                                    22
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.938 Page 23 of 30



 1    regard are insufficient to meet his burden of production on summary judgment to show he
 2    had a subjective fear of retaliation at the time he filed his lawsuit sufficient to render
 3    administrative remedies unavailable to him. See Porter v. Nussle, 534 U.S. 516 (2002)
 4    (rejecting a categorical exception to the exhaustion requirement for excessive force
 5    complaints where the inmate alleged that prison officials subjected him to “a prolonged
 6    and sustained pattern of harassment and intimidation”); Boyd v. Corr. Corp. of Am., 380
 7    F.3d 989, 997–98 (6th Cir. 2004) (holding that nonspecific allegations of fear do not
 8    excuse the failure to exhaust administrative remedies); see Wood v. McCormick, No.
 9    2017-cv-0983 JAM CKD, 2020 WL 406774, at *4 (E.D. Cal. Jan. 24, 2020).
10          Finally, Goodlow has not presented evidence that he was thwarted from filing his
11    grievance or hindered from filing subsequent grievances after his initial excessive force
12    and retaliation 602 in RJD-18-0459 was submitted. To the contrary, he received a
13    decision on his second level appeal in RJD-18-0459 on June 20, 2018. (ECF No. 69-8,
14    Ex. B at 5–6.) Following that, Goodlow appealed the decision to the third level,
15    submitting his initial third level appeal on September 7, 2018 (See Log, ECF No. 69-6,
16    Ex. A at 3.) Goodlow was notified that his initial third level appeal submission was
17    “screened out” on December 6, 2018 for failure provide the CDCR with the necessary
18    documentation. (See id.) Goodlow re-filed his third level appeal on December 24, 2018
19    with the required documents and it was accepted by the CDCR OOA. (Id.) Goodlow’s
20    third level appeal was ultimately denied on February 21, 2019. (Id.; see also id., Ex. B at
21    6–7.) In sum, Plaintiff was willing and able to complete the administrative appeal process
22    all the way through the third level. Goodlow has provided no evidence to support his
23    assertion he had a subjective belief that “local remedies were ineffective, unobtainable,
24    undue prolonged, inadequate or obviously futile.” Hilao, 103 F.3d at 778 n.5; see also
25    Albino, 747 F.3d at 1172.
26          Thus, the Court finds Goodlow has failed to demonstrate a genuine dispute as to
27    whether he had an objective and subjective fear of retaliation for pursuing his
28    administrative remedies related to his excessive force and retaliation claims See McBride,
                                                    23
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.939 Page 24 of 30



 1    807 F.3d at 988 (emphasizing that “[h]ostile interaction, even when it includes a threat of
 2    violence, does not necessarily render the grievance system ‘unavailable.’”). Accordingly,
 3    the Court finds Plaintiff has failed to meet his burden of demonstrating that the CDCR’s
 4    grievance procedure was effectively unavailable to him as a result of a purported threat of
 5    retaliation. See Albino, 747 F.3d at 1166.
 6                       b.     Delay in Processing Grievances
 7          Goodlow appears to further argue that the administrative process was unavailable
 8    to him because the responses to his grievances were delayed. (See Pl.’s Opp., ECF No. 72
 9    at 2.) The Ninth Circuit has stated that when prison officials improperly fail to timely
10    process a prisoner’s grievance, the prisoner may be deemed to have exhausted available
11    administrative remedies. Andres, 867 F.3d at 1079 (finding RJD’s 6-month failure to
12    respond to an inmate grievance rendered prisoner’s administrative remedies unavailable).
13    But Andres makes clear that even when a response is delayed, the prisoner must still
14    establish that the delay rendered “administrative remedies . . . effectively unavailable.”
15    Id. at 1076; see also Brown, 422 F.3d at 943 (citing Jernigan v. Stuchell, 304 F.3d 1030,
16    1032 (10th Cir. 2002) (“[F]ailure to respond to a grievance within the time limits
17    contained in the grievance policy renders an administrative remedy unavailable. . . .”);
18    Foulk v. Charrier, 262 F.3d 687, 698 (8th Cir. 2001) (affirming district court decision not
19    to dismiss for failure to exhaust when a Department of Corrections’ failure to respond to
20    a preliminary grievance precluded the plaintiff from pursuing a formal grievance).
21          In Brown, the Ninth Circuit held that the plaintiff’s administrative remedies were
22    available because nothing in the record suggested the plaintiff was “prejudiced by the
23    long time it took to conclude the investigation into his staff complaint.” Id. The other
24    circuit court cases cited in Brown shed some light on the meaning of “prejudice” in these
25    cases. For example, in Foulk, the Eighth Circuit concluded that a prison’s failure to
26    respond to prisoner’s informal request, which precluded him from filing an administrative
27    appeal, rendered administrative remedies unavailable. Foulk, 262 F.3d at 698 (8th Cir.
28    2001); see also Jernigan, 304 F.3d at 1032 (citing cases for the proposition that the
                                                   24
                                                                               3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.940 Page 25 of 30



 1    “failure to respond to a grievance within the time limits contained in the grievance policy
 2    renders an administrative remedy unavailable”).
 3          In light of Brown, district courts have concluded that administrative remedies may
 4    be deemed “effectively unavailable if (1) prison officials have failed to timely respond to
 5    a grievance, (2) the inmate has received no notice of or justification for the delay, and (3)
 6    the inmate has no other available avenues to seek administrative relief.” Rupe v. Beard,
 7    No. 08-CV-2454-EFS-PC, 2013 WL 2458398, at *15 (E.D. Cal. June 6, 2013); see also
 8    Ellis v. Cambra, No. 1:02-CV-5646-AWI-SMS-P, 2005 WL 2105039 (E.D. Cal. Aug. 30,
 9    2005). In such instances, the prisoner has “no redress for grievances except by way of a
10    lawsuit, and the inmate’s failure to exhaust under those circumstances must be excused.”
11    Rupe, 2013 WL 2458398, at *15. In Andres, for example, administrative remedies were
12    deemed unavailable because, in that case, the prison had failed entirely to process the
13    California prisoner’s 602 grievance. Andres, 854 F.3d at 1078. That is not the case here.
14          Goodlow submitted his initial grievance in RJD-18-0459 on January 27, 2018, the
15    day after the incident, and did not receive final decision at the third level administrative
16    review until over a year later, on February 21, 2019. (See ECF No. 69-6, Ex. A at 3.)
17    However, Goodlow filed his federal complaint on April 9, 2018, less than 90 days after
18    filing his initial grievance and well before he had even completed his second level appeal.
19    (See Compl., ECF No. 1 at 1.) As discussed above, RJD officials conducting the review
20    had sought and received extensions of time to complete Goodlow’s second level appeal
21    on February 28, 2018, March 26, 2018, April 19, 2018 and May 18, 2018. (See Frijas
22    Decl., ECF No. 69-7 at ¶ 8(a). Defendants submitted one such notification of
23    “exceptional delay,” which was sent to Goodlow on March 6, 2018 and stated that review
24    of his appeal would be delayed an additional thirty days, due to “[n]ecessary involvement
25    of other agencies or jurisdictions.” (Mem., ECF No. 69-8, Ex. A at 3.) Goodlow does not
26    deny he received the memo notifying him that the decision due date had been extended to
27    April 5, 2018. (ECF No. 69-8, Ex. A at 3.) Nor does he deny that RJD officials received
28    two subsequent extensions and that he was notified as such, in accordance with CDCR
                                                    25
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.941 Page 26 of 30



 1    regulations. (See Frijas Decl., ECF No. 69-7 at ¶ 8(a) (citing Cal. Regs. Code tit. 15, §
 2    3084.8(e).)
 3          Goodlow also knew his grievance was being investigated (and not ignored) by RJD
 4    officials because he was interviewed via telephone on May 30, 2018 by a CDCR
 5    investigator. During the interview, Goodlow was given an opportunity to relay his
 6    concerns regarding the January 26, 2018 incident and the grievance proceedings. (See
 7    CDCR Memorandum, ECF No. 69-8, Ex. B at –6.) As such, to the extent the resolution
 8    of Goodlow’s initial second level grievance was delayed, it did not render his
 9    administrative remedies unavailable. Here, the first level of the appeal process was
10    bypassed because Goodlow’s grievance, which contained allegations of excessive force
11    and retaliation, was deemed a “Staff Complaint.” (ECF No. 689-8, Ex. F, see also Frijas
12    Decl., ECF No. 69-7 at ¶ 8(a).) As discussed above, the Appeals Office must ordinarily
13    complete the second level review “within 30 working days of receipt by the appeals
14    coordinator,” barring an exception. Cal. Code. Regs. tit. 15, § 3084.8(c)(1). One such
15    exception permits an extension of the time limits based on “[t]he complexity of the
16    decision, action, or policy requiring additional research.” Id. § 3084.8(d)(2). In this case,
17    the RJD Appeals Office used that precise language the letter notifying Goodlow of its
18    processing delays. (See ECF No. 69-8, Ex. A at 3.) Thus, Goodlow’s claim that CDCR
19    officials “improperly fail[ed] to process [his] grievance” is undermined by evidence
20    showing CDCR was indeed processing the grievance and notified Goodlow of the status
21    of his appeal.
22          When prison administrators fail to respond to grievances in a “timely fashion,” a
23    prisoner must wait “a reasonable amount of time for a response to [his] grievance,”
24    before the prison officials’ failure to respond renders “relief at the administrative level
25    unavailable” for purposes of exhaustion. Goolsby v. Cty. of San Diego, No. 3:18-CV-
26    0564-WQH-NLS, 2020 WL 1673036, at *6 (S.D. Cal. Apr. 6, 2020) (citing Rupe, 2013
27    WL 2458398, at *16 (E.D. Cal. June 6, 2013) (“An inmate who files suit a mere one or
28    two days after an appeal-response deadline has passed has probably not demonstrated that
                                                    26
                                                                                 3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.942 Page 27 of 30



 1    administrative remedies are effectively unavailable, as the Ninth Circuit requires. . . . But,
 2    on the other hand, after the inmate has waited a reasonable period of time and has
 3    received no response or notice of delay, the failure by prison officials to abide by inmate-
 4    grievance regulations must excuse the inmate’s failure to exhaust; otherwise, prison
 5    officials could indefinitely delay inmates from pursuing legal remedies simply by
 6    ignoring all inmate appeals.”) Here, Goodlow has not presented evidence sufficient to
 7    show administrative remedies were “effectively unavailable” because he continued to
 8    pursue his administrative appeals after filing the Complaint and he ultimately completed
 9    the process.
10          In sum, the CDCR appeals process in this case did not “operate as a simple dead
11    end.” Ross, 136 S. Ct. at 1859. To the contrary, Goodlow’s appeals were processed in
12    compliance with CDCR regulations and, to the extent there was some delay, Goodlow
13    was properly notified. Finally, even assuming the delay caused Goodlow some
14    frustration, unlike the plaintiffs in Andres and Foulk, Goodow was not in fact prevented
15    from pursuing his administrative remedies. It was Goodlow who elected not to await the
16    decision on his second level appeal, despite having been notified by CDCR officials of
17    the reasons for the delay. See Andres, 854 F.3d at 1078.
18                   6.   Conclusion
19          Based on the foregoing, the Court concludes Defendants are entitled to summary
20    judgment under Rule 56 because the “undisputed evidence viewed in the light most
21    favorable to the prisoner shows a failure to exhaust” administrative remedies and
22    Goodlow has failed to satisfy his burden to show administrative remedies were
23    “unavailable” to him. See Fed. R. Civ. P. 56; see also Albino, 747 F.3d at 1166. Thet
24    Court GRANTS Defendants’ motion for summary judgment based on a failure to
25    exhaust.
26          C.       Retaliation Claim
27          In their Motion for Summary Judgment, Defendants argue in the alternative that,
28    even assuming Goodlow’s claims were properly exhausted, Defendants are entitled to
                                                    27
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.943 Page 28 of 30



 1    summary judgment on Goodlow’s retaliation claim because he “fails to state a claim.”
 2    (Defs.’ P. & A. Supp. of Summ. J. Mot., ECF No. 69 at 21–22,) Further, Defendants
 3    contend that, even assuming Goodlow states a retaliation claim, Defendants are entitled
 4    to qualified immunity. (Id. at 23–24.) Because the Court concludes summary judgment is
 5    appropriate as to all claims for failure to exhaust, the Court need address the merits of
 6    Goodlow’s retaliation claim, or whether Defendants are entitled to qualified immunity as
 7    to that claim.
 8    IV.   Plaintiff’s Motion for Summary Judgment
 9          As noted above, Goodlow has also moved for summary judgment. (See Pla.’s
10    Summ. J. Mot., ECF No. 73) While Goodlow captions the document as a “Motion for
11    Summary Judgment,” the contents of the motion are effectively arguments in opposition
12    to Defendants’ motion. For instance, Goodlow argues, as he did in his Opposition to
13    Defendants’ Motion, that he did adequately exhaust his administrative remedies because
14    he feared retaliation if he waited until exhaustion was completed. (See id. at 5).
15          To the extent Plaintiff argues in his motion that summary judgment should be
16    granted against Defendants, Goodlow’s arguments go to the weight of the evidence in
17    dispute. Goodlow does not contend there is “no genuine dispute of material fact,” as
18    required under Rule 56. Instead, Goodlow argues “the court should grant my motion
19    because there is a genuine issue of material fact and clear indication of [triable issues].”
20    (Id. at 2–7 (emphasis added).) As such, the Court liberally construes Goodlow’s Motion
21    for Summary Judgment as his opposition to Defendants’ Motion and addresses those
22    arguments above.
23          To the extent Plaintiff attempts to argue summary judgment must be granted in his
24    favor because there is no genuine issue of material fact as to the merits of his excessive
25    force and retaliation claims, the motion is DENIED as MOOT in light of his failure to
26    exhaustion administrative remedies prior to filing this action.
27    ///
28    ///
                                                    28
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.944 Page 29 of 30



 1    V.    Unserved Defendants
 2          Under Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within
 3    90 days after the complaint is filed, the court—on motion or on its own after notice to the
 4    plaintiff—must dismiss the action without prejudice against that defendant or order that
 5    service be made within a specified time.” See Crowley v. Bannister, 734 F.3d 967, 976
 6    (9th Cir. 2013). As discussed above, in this Court’s July 26, 2019 Order denying
 7    Goodlow’s Motion to Amend his Fourteenth Amendment claims, Goodlow was notified
 8    that if he did not properly serve Defendants Gonzalez, Goyal, Kelly and Hernandez by
 9    August 19, 2019, the action against those defendants would be dismissed. (Order, ECF
10    No. 54 at 2.) No proof of service as to Gonzaelz, Goyal, Kelly or Hernandez was ever
11    filed, and Goodlow did not request an extension of time to serve them by the prescribed
12    deadline. See Fed. R. Civ. P. 4(m). Thus, because Defendants Gonzalez, Goyal, Kelly and
13    Hernandez have not been timely served, Plaintiff’s claims against them are DISMISSED.
14    See Fed. R. Civ. P. 4(m); see Mozzer v. Prison Health Svc., 250 Fed. Appx. 786, 787 (9th
15    Cir. 2007) (concluding that the district court did not abuse its discretion in dismissing
16    case against defendants because the prisoner plaintiff “did not timely identify or serve
17    those defendants even after he was given an extension of time to do so”); see also Hason
18    v. Med. Bd. of Cal., 279 F.3d 1167, 1174 (9th Cir. 2002) (concluding that district court
19    did not abuse its discretion in dismissing case against unserved defendants on its own
20    motion).
21    VI.   Conclusion and Order
22          Accordingly, the Court:
23          1)     GRANTS Defendants’ Camacho, Marin, Salas and Sigalas Motion for
24    Summary Judgment based on Plaintiff’s failure to exhaust his administrate remedies prior
25    ///
26    ///
27    ///
28    ///
                                                   29
                                                                                3:18-cv-0709-CAB-MDD
     Case 3:18-cv-00709-CAB-MDD Document 95 Filed 09/24/20 PageID.945 Page 30 of 30



 1    to filing suit, pursuant to 42 U.S.C. § 1997e(a) and DISMISSES Plaintiff’s First and
 2    Eighth Amendment claims against them WITHOUT PREJUDICE.16
 3            2)   DENIES Plaintiff’s Motion for Summary Judgment as MOOT (ECF No.
 4    73);
 5            3)   DISMISSES Defendants Kelly, Goyal, and Hernandez based on Goodlow’s
 6    failure to timely serve them pursuant to Fed. R. Civ. P. 4(m); and
 7            4)   DIRECTS the Clerk to enter a final judgment of DISMISSAL and close the
 8    file.
 9            IT IS SO ORDERED.
10    Dated: September 24, 2020
11
12
13
14
15
16
17
18    16
         “Failure to exhaust administrative remedies is properly treated as a curable defect and
19    should generally result in a dismissal without prejudice.” City of Oakland, Cal. v.
      Hotels.com LP, 572 F.3d 958, 962 (9th Cir. 2009) (citing O’Guinn v. Lovelock Corr.
20
      Center, 502 F.3d 1056, 1063 (9th Cir. 2007); Wyatt v. Terhune, 315 F.3d 1108, 1119–20
21    (9th Cir. 2003). Plaintiff may bring these now exhausted claims in a new and separate
      civil action so long as he does so within the applicable statute of limitations. Section 1983
22
      claims are governed by the forum state’s statute of limitations for personal injury actions.
23    Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009). The applicable statute of
      limitations under California law is two years. Cal. Civ. Proc. Code section 335.1; see
24
      Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004). Additionally, California law tolls the
25    statute of limitations for up to two years for inmates serving less than life terms. Cal. Civ.
      Proc. Code section 352.1; Jones, 393 F.3d at 927. The effective statute of limitations for
26
      an action by a prisoner under 42 U.S.C. section 1983 is therefore up to four years
27    notwithstanding the fact that “[t]he applicable statute of limitations is tolled when a
      prisoner completes the mandatory exhaustion process.” Brown, 422 F.3d at 943.
28
                                                    30
                                                                                3:18-cv-0709-CAB-MDD
